DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of prompting a test taker to perform a task.  Under 2106.04(a)(2)(II)(C) certain methods of organizing human activity, including managing interactions between people, are considered to be abstract ideas. This judicial exception is not integrated into a practical application because the prompting step does not necessarily result in the desired action being undertaken.  It merely involves an exchange of information. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
	As discussed above, the claimed method recites steps of prompting a user to perform a task, and do not recite that the task is actually performed.  Thus, there is no transformation of an article into a different state, nor are any of the other factors met.  The mere provision of an article is by itself not sufficient to transform an abstract idea into patent-eligible subject matter.  Dependent claims 17-20 also are directed solely to steps of prompting a test taker, and thus are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Pravong.  Pugh discloses in the Figures and specification a system for simulating a medical procedure comprising a base station 38 connected to a computer 34 and monitor 36, a simulator 12 connected to the base station and having a chamber 22 positioned therein, whereby the chamber is configured to simulated the shape of a uterus (see Fig. 2 and col. 5, lines 52-54) and has an opening for receiving an instrument configured to perform medical training.  To the extent that the simulator 12 does not read on a training box including a housing, this feature is known in the art, as taught for example by Pravong (see Fig. 17 which shows a simulated organ 120 within a training box 50 including a housing formed of components 52, 54, 56), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claims 2, Pugh discloses in Fig. 2 and in col. 6, lines 10-16 a plurality of switches 26, 28, 29, 30 and 31 disposed within the chamber which act as targets for an instrument manipulated by a user.  Regarding the limitation “numbered targets”, the term “numbered” describes an intended use of the device rather than an additional structural limitation.  Applicant is advised that even if the claim were amended to more clearly recite printed numbers associated with the switches, that such indicia would be considered to be non-functional descriptive material under MPEP 2111.05.  With respect to claim 3, the provision of electro-mechanical switches is considered to be an obvious variation on the sensors taught by Pugh.  See col. 6, lines 15-16 (“Any variations in the location and type of sensors are within the scope of the present invention”).  With respect to claim 4, Pugh discloses in Figure 4 that the monitor includes a screen having icons representing the .

 Claims 6, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Pravong, and further in view of Hofstetter.  Pugh as viewed in combination with Pravong discloses or suggests the claim limitations with the exception of the provision of one or more synthetic polys adapted to be removed or cut by the user.  Ths feature is known in the art, as taught for example by Hofstetter at paragraphs [0068-69], and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to train in the removal of polyps.  With respect to claim 8, Hofstetter discloses at paragraph [0069] the provision of removable and replaceable tumor modules, thus suggesting the claim feature.  With respect to claims 16-20, as discussed above in the rejections under 35 USC 101, the claims merely recite steps of prompting a user to perform various tasks, rather than actually physically performing the indicated steps.  The contents of the information conveyed to the user are considered to be non-functional descriptive material under MPEP 2111.05.

Allowable Subject Matter
9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
February 23, 2021